                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

v.                                                                            No. 18-po-4579 RB-GJF

JENIFER MILADIS ALVARADO-DIAZ,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

        Defendant Jenifer Miladis Alvarado-Diaz appeals her judgment and conviction imposed

by United States Magistrate Judge Gregory J. Fouratt on January 18, 2019, and entered on January

28, 2019. (Docs. 14; 16.) Defendant was found guilty of illegal entry without inspection in

violation of 8 U.S.C. § 1325(a)(1). (Doc. 14.) On appeal, Defendant asserts that the Government

failed to prove that she actually “entered” the United States for two reasons. First, because the

Magistrate Judge incorrectly applied the law regarding the doctrine of official restraint and

Defendant was “never free to go at large within the United States.” (Doc. 24 at 6, 17–18.) Second,

because she did not “actually and intentionally evade[] inspection.” (Id. at 18.) Accordingly,

Defendant argues that since she never actually “entered” the United States and entry is a required

element of a § 1325(a) violation, her conviction should be overturned. 1 (Id.)

        This Court previously declined to adopt the Ninth Circuit’s doctrine of surveillance as

official restraint in the criminal context. See United States v. Gaspar-Miguel, 362 F. Supp. 3d

1104, 1107 (D.N.M. 2019), appeal docketed, No. 19-2020 (10th Cir. Feb. 5, 2019). The Court




1
  Defendant was convicted only of entry without inspection in violation of § 1325(a), and Judge Fouratt did
not discuss the merits of her case under an attempt theory. Thus, though it is addressed in Defendant’s brief,
the sufficiency of the evidence for an attempt conviction is not properly before the Court in this appeal.
(See Doc. 24 at 20–22.)
declines to reconsider the issue here. Further, the Court agrees with United States District Judge

Kenneth Gonzales’s recent and well-reasoned conclusion in United States v. Montes-Guzman that

defining “entry” to include “actual and intentional evasion of inspection” would “impermissibly

collapse[] § 1325(a)(1) with § 1325(a)(2) . . . [and] render § 1325(a)(2) entirely superfluous . . . .”

No. 18-PO-4491 KG/SMV, 2019 WL 2211090, at *6 (D.N.M. May 22, 2019). Thus, the judgment

of the United States Magistrate Judge finding Defendant guilty of entry without inspection in

violation of 8 U.S.C. § 1325(a)(1) is affirmed.

I.      Background 2

        Defendant is a citizen of El Salvador. (Doc. 23 at 69:2–3.) Around 12:05 p.m. on December

29, 2018, United States Border Patrol Agent Ernesto Campos was conducting line watch duties

approximately half a mile from the end of the international boundary fence near Sunland Park,

New Mexico. (See id. at 15:10–13, 16:22–17:2.) Agent Campos saw two individuals, including

Defendant, approaching him. (See id. at 17:2–6.) Agent Campos testified that he did not see them

on the Mexican side of the border because he could not see through the border fence from where

he was parked, but noticed them when he looked in their direction “and saw them running toward”

him. (See id. at 23:18–25.) When the individuals reached Agent Campos, he identified himself and

Defendant admitted that she was a citizen of El Salvador and had crossed the border without

documentation to enter or remain in the United States. (See id. at 24:5–24.)

        Defendant testified that she left El Salvador because she was being threatened by gangs in

her hometown and came to the United States to seek asylum. (See id. at 69:24–70:12, 71:22–24.)

She hoped that, after several years living in the United States, it would be safe for her to return to



2
  The Court recites only that factual and procedural background necessary to resolve this appeal. “The
record consists of the original papers and exhibits in the case; any transcript, tape, or other recording of the
proceedings; and a certified copy of the docket entries.” Fed. R. Crim. P. 58(g)(2)(b).
                                                       2
El Salvador. (See id. at 70:12–20.) Defendant stated that her goal was to be “turned over to

Immigration, not to just simply cross [] into the United States, but to see if [she] could ask for

asylum.” (Id. at 71:16–19.) She testified that the woman she hired to help her reach the United

States suggested she try to cross at night and evade Border Patrol Agents, but the Defendant told

her “no, that’s not what I wanted to do, I wanted to surrender myself for asylum, and so . . . we

stayed in Juarez in a hotel and we did not cross that night, not until the next day.” (Id. at 72:21–

24.) The next day, the woman took her to the end of the fence near Sunland Park and directed her

to approach Agent Campos’s vehicle. (Id. at 73:4–23.)

       At the close of trial, Judge Fouratt made a finding of fact that Agent Campos’s

“surveillance, awareness, [and] visibility of the two people on foot began after they had crossed

into the United States.” (Id. at 114:21–23.) Judge Fouratt also found that Defendant “was free to

at least try to mill about the country” and that “her entry[,] governed only by general intent[,] was

completed at the time that she crossed the border . . . and her purpose for doing so, although

understandable, is not relevant.” (Id. at 116:5–8.) Judge Fouratt concluded that “[w]hen a

defendant chooses to knowingly and voluntarily cross the border at a place that she decides, and

not one that the immigration authorities decide, the general intent crime of entry is completed . . .

so long as her action in crossing the border was a volitional act.” (Id. at 116:18–23.) He found

Defendant guilty of entry without inspection, and this appeal ensued. (See id. at 117:13.)

II.    Standard of Review

       The Court has jurisdiction in this matter under 18 U.S.C. § 3402: “In all cases of conviction

by a United States magistrate judge an appeal of right shall lie from the judgment of the magistrate

judge to a judge of the district court of the district in which the offense was committed.” However,

“[t]he defendant is not entitled to a trial de novo by a district judge. The scope of the appeal is the



                                                  3
same as in an appeal to the court of appeals from a judgment entered by a district judge.” Fed. R.

Crim. P. 58(g)(2)(D). The Court will review “the legal conclusions de novo and factual findings

for clear error.” United States v. Morrison, 415 F.3d 1180, 1184 (10th Cir. 2005). The Court must

“review the record for sufficiency of the evidence . . . to determine whether a reasonable jury could

find the defendant guilty beyond a reasonable doubt . . . .” United States v. Diaz, 679 F.3d 1183,

1187 (10th Cir. 2012) (citations omitted).

III.    Discussion

        A. Official Restraint

        One week after Defendant’s bench trial, this Court affirmed a similar conviction and held

that “freedom from official restraint is a required element of ‘entry’ in the immigration context,

but that continuous surveillance by law enforcement does not qualify as ‘official restraint’ for

purposes of 8 U.S.C. § 1325(a).” Gaspar-Miguel, 362 F. Supp. 3d at 1121. The Court thoroughly

analyzed the history and evolution of the doctrine of official restraint in the immigration context

and incorporates by reference here the Memorandum Opinion and Order in United States v.

Gaspar-Miguel. See id. Of particular note, the Court reasoned that “the Tenth Circuit has never

explicitly adopted or rejected the concept of surveillance as constructive official restraint[,]” but

“the Court finds it likely that, given the Fifth Circuit’s well-articulated concerns about the concept

of surveillance as official restraint and the Ninth Circuit’s unique position applying the doctrine in

criminal cases, the Tenth Circuit will decline to adopt the concept of surveillance as constructive

restraint.” Id. at 1119.

        Defendant urges the Court, “[w]ith all due respect,” to essentially reconsider its decision

in Gaspar-Miguel by reevaluating the same caselaw and legal arguments that it carefully

considered in that case. (See Doc. 24 at 7.) The Court declines to do so. Thus, even if Agent



                                                  4
Campos had continuously surveilled Defendant from before she crossed the border until the time

she was detained, such surveillance would not negate her “entry” into the United States. Further,

Judge Fouratt’s finding that Agent Campos’s “surveillance, awareness, [and] visibility” of

Defendant “began after [she] had crossed into the United States” was based on a reasoned

credibility assessment of conflicting testimony from Agent Campos and Defendant. (Id. at 114:21–

23 (emphasis added), 113:25–115:14.) The Court finds no clear error in that factual finding, and

thus Defendant was not under constructive restraint even if the Tenth Circuit had adopted that

doctrine in the criminal context. See Morrison, 415 F.3d at 1184.

       Judge Fouratt also rejected Defendant’s argument that, surveillance aside, she was never

truly free from official restraint because as soon as Agent Campos saw her she was unable to move

freely throughout the country and was “as good as caught.” (See id. at 111:11–19.). The Judge

explained: “I am finding that she had a range of choices, she could have gone in any direction and

for reasons that we all understand she chose to turn in the direction of a Border Patrol vehicle . . .

seeking the relief about which she testified.” (Id. at 115:17–23.) Thus, he went on to find,

Defendant “was free to at least try to mill about the country . . . .” (Id. at 115:23–116:2.) Based on

the record, the Court concludes that this finding was reasonable and was not a clear error. See

Morrison, 415 F.3d at 1184.

       On appeal, Defendant argues that “the question upon which official restraint hinges,

however, is not whether she was free to try to go about and mix with the population . . . but whether

she was actually free to do so.” (Doc. 24 at 17 (emphasis added).) The cases upon which Defendant

relies, however, are cases in which courts held surveillance to equate to official restraint, but also

held that gaps in surveillance did not defeat such restraint if the individuals were not capable of

avoiding capture and moving freely throughout the United States. (See id. (citing Yang v. Maugans,



                                                  5
68 F.3d 1540, 1550 (3d Cir. 1995); United States v. Vazquez-Hernandez, 849 F.3d 1219, 1228 (9th

Cir. 2017); United States v. Gonzalez-Torres, 309 F.3d 594 (9th Cir. 2002). Though the Court has

held that freedom from official restraint remains a required element of “entry” in the immigration

context, see Gaspar-Miguel, 362 F. Supp. 3d at 1121, Defendant was free from official restraint

in this case and clearly entered the United States.

       B. Actual and Intentional Evasion of Inspection

       Next, the Court rejects Defendant’s argument that “inspection and admission by an

immigration officer or actual and intentional evasion of inspection” is a required and “well-

established” element of “entry” for immigration purposes. (See Doc. 24 at 18.) Section 1325(a)

criminalizes:

       Any alien who (1) enters or attempts to enter the United States at any time or place
       other than as designated by immigration officers, or (2) eludes examination or
       inspection by immigration officers, or (3) attempts to enter or obtains entry to the
       United States by a willfully false or misleading representation or the willful
       concealment of a material fact . . . .

8 U.S.C. § 1325(a). Defendant would add to this statutory definition the definition of “entry” first

articulated by the Board of Immigration Appeals in a civil case: “inspection and admission by an

immigration officer or actual and intentional evasion of inspection . . . .” (Doc. 24 at 18 (citing In

re Pierre, 14 I. & N. Dec. 467 (BIA 1973)).)

        Judge Gonzales carefully considered this issue in Montes-Guzman and held that applying

such a definition of entry to § 1325 and §1326 cases would improperly “render § 1325(a)(2)

entirely superfluous, as ‘actual and intentional evasion of inspection’ would already be an element

of ‘enter[ing] or attempt[ing] to enter the United States’ for purposes of § 1325(a)(1).” See 2019

WL 2211090, at *6. As Judge Gonzales explained:

       Section 1325(a) provides three ways in which an alien may commit illegal entry or
       attempted entry: he or she may enter the United States other than at a port of entry

                                                  6
       during designated hours; he or she may elude or evade, or attempt to do so,
       inspection by immigration officers at a port of entry; or he or she may present false
       documents or information to immigration officers at a port of entry. The three
       options are mutually exclusive. This Court declines to read the statute in a manner
       that renders one of three disjunctive subsections redundant.

Id. The Court agrees. To show that an individual “entered” the United States for purposes of

sections 1325 and 1326, the Government need not prove that the individual actually and

intentionally evaded inspection. Thus, the Magistrate Judge’s conclusion that Defendant entered

the United States was not in error. (See Doc. 23 at 116:18–117:4.)

       The Court concludes that there was sufficient evidence in the record to find that Defendant

(1) is not a citizen of the United States; and (2) entered the United States at a place other than a

designated port of entry. Her conviction for entry without inspection in violation of 8 U.S.C. §

1325(a)(1) is AFFIRMED.




                                                     ___________________________________
                                                     ROBERT C. BRACK
                                                     SENIOR U.S. DISTRICT JUDGE




                                                 7
